Exhibit 10.2

Joinder and Amendment No. 5

Execution Version

JOINDER AND AMENDMENT NO. 5 TO RECEIVABLES SALE AGREEMENT AND PERFORMANCE
UNDERTAKING

THIS JOINDER AND AMENDMENT NO. 5 TO RECEIVABLES SALE AGREEMENT (this
“Amendment”) is entered into as of September 1, 2018 (the “Effective Date”), is
entered into by and among Commercial Metals Company, a Delaware corporation,
individually (“CMC”) and as provider of the Performance Undertaking (in such
capacity, the “Performance Guarantor”), Structural Metals, Inc., a Texas
corporation (“SMI”), CMC Steel Fabricators, Inc., a Texas corporation (“CMC
Steel”), SMI Steel LLC, an Alabama limited liability company (“SMI Steel”), Owen
Electric Steel Company of South Carolina, a South Carolina corporation (“Owen
Electric”), AHT, Inc., a Pennsylvania corporation (“AHT” and together with CMC,
SMI, CMC Steel, SMI Steel and Owen Electric, the “Existing Originators”), CMC
Steel Oklahoma, LLC, a Delaware limited liability company (“Oklahoma” and,
together with the Existing Originators, the “Originators”), and CMC Receivables,
Inc., a Delaware corporation (the “SPE”).

Preliminary Statements

A. The Existing Originators and the SPE are parties to that certain Receivables
Sale Agreement dated as of April 5, 2011 (as amended, restated, or modified from
time to time, the “Sale Agreement”).

B. Oklahoma wishes to join the Sale Agreement as an Originator thereunder and to
begin selling its Receivables and Related Security to the SPE.

C. The Performance Guarantor and the SPE are parties to that certain Performance
Undertaking dated as of April 5, 2011 (as amended, restated, or modified from
time to time, the “Performance Undertaking,” and together with the Sale
Agreement and the Purchase Agreement, the “Agreements”).

D. The parties hereto desire to amend the Agreements on the terms and subject to
the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreements.

2. Amendments. Effective as of the Effective Date:

2.1. Oklahoma agrees to be bound by the terms of, and to perform all of the
obligations of an Originator under, the Sale Agreement and all related
Transaction Documents.

2.2. The definition in Exhibit I to the Sale Agreement of the following defined
term is hereby amended and restated in its entirety to read as follows:

 

1



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

 

“Initial Cutoff Date” means (a) solely as to CMC Steel Oklahoma, LLC, August 31,
2018, (b) solely as to Owen Electric Company of South Carolina, April 30, 2013,
and (c) as to all other Originators, March 31, 2011.

2.3. Exhibit II to the Sale Agreement is hereby amended and restated in its
entirety to read as set forth in Annex II hereto.

2.4. The definition of “Other Originators” in the Performance Undertaking is
hereby amended to add “CMC Steel Oklahoma, LLC, a Delaware limited liability
company (‘Oklahoma’)”.

3. Effect of Amendments; Sale.

3.1. Except as specifically amended hereby, each of the Agreements shall remain
unaltered and in full force and effect. This Amendment shall not constitute a
novation of the Agreements, but shall constitute an amendment to the Agreements
as noted above. The parties hereto agree to be bound by the terms and conditions
of the Agreements, as amended hereby, as though such terms and conditions were
set forth in full herein.

3.2. On the Effective Date, in consideration for the Purchase Price and upon the
terms and subject to the conditions set forth in the Sale Agreement, Oklahoma
hereby sells, assigns, transfers and otherwise conveys to the SPE, without
recourse (except to the extent expressly provided in the Sale Agreement), and
the SPE hereby purchases from Oklahoma, all of Oklahoma’s right, title and
interest in and to all Receivables resulting from the sale of goods or provision
of services, whether existing as of the close of business on the eve of the
Effective Date or thereafter arising through and including the Termination Date,
together, in each case, with all Related Security relating thereto and all
Collections thereof (collectively, the “Oklahoma Assets”), and the SPE hereby
acquires the foregoing and shall be obligated to pay the Purchase Price for each
such Receivable in accordance with Section 1.2 of the Sale Agreement.

3.3. The Administrative Agent, as the SPE’s assignee, is hereby authorized and
directed to file a UCC-1 financing statement naming Oklahoma, as debtor/seller,
the SPE as original secured party/buyer, and the Administrative Agent, as total
assignee, reasonably describing the Oklahoma Assets as collateral with the
Secretary of State of the State of Delaware, and to file amendments to each of
the financing statements filed by the SPE or the Administrative Agent against
any of the Existing Originators to give effect to the amendments set forth
herein.

4. Representations and Warranties. In order to induce the SPE to enter into this
Amendment and the Administrative Agent and Nieuw Amsterdam Administrator to
consent hereto, each of the Performance Guarantor and the Originators hereby
represents and warrants that (a) its execution and delivery of this Amendment is
within its corporate or limited liability company powers and authority and has
been duly authorized by all necessary corporate or limited liability company
action on its part, (b) this Amendment has been duly executed and delivered by
it, (c) each of its representations and warranties set forth in Article II of
the Sale Agreement is true and correct on and as of the Effective Date as though
made on and as of each such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case each of such
representations and warranties remains true and correct in all material respects
as of such earlier date, and (d) after giving effect to the provisions of
Section 2 above, no event has occurred and is continuing that will constitute a
Termination Event or an Unmatured Termination Event on and as of the Effective
Date.

 

2



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

 

5. Conditions Precedent. Effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent on or prior to the
Effective Date:

 

  5.1.

The Administrative Agent, as the SPE’s assignee, shall have received
counterparts of this Amendment, duly executed by each of the Originators and the
SPE, and consented to by each of the Administrative Agent and the Nieuw
Amsterdam Administrator.

 

  5.2.

The Administrative Agent, as the SPE’s assignee, shall have received a
Subordinated Note duly executed by the SPE in favor of Oklahoma.

 

  5.3.

The Administrative Agent, as the SPE’s assignee, shall have received one or more
opinions of inside and outside counsel to Oklahoma covering the matters covered
by the opinions previously delivered by counsel to the Existing Originators.

 

  5.4.

The Administrative Agent, as the SPE’s assignee, shall have received a letter or
opinion of Haynes and Boone, LLP, in form reasonably acceptable to each of the
Administrative Agent and Nieuw Amsterdam Administrator, confirming that the
opinions expressed in its April 5, 2011 bankruptcy opinion would not be altered
by the addition of Oklahoma as an Originator.

 

  5.5.

The Administrative Agent, as the SPE’s assignee, shall have received UCC, tax
and judgment lien searches from the State of Delaware and any applicable
counties therein or in the State of Oklahoma with respect to Oklahoma and shall
have reasonably determined that no financing statement or other notice of lien
is of record in such jurisdictions with respect to the Oklahoma Assets.

 

  5.6.

The Administrative Agent, as the SPE’s assignee, shall have received in form
suitable for filing the UCC-1 financing statement referenced in Section 3.3 of
this Amendment.

 

  5.7.

The Administrative Agent, as the SPE’s assignee, shall have received a
certificate of the secretary or an assistant secretary of Oklahoma attaching
(a) a copy of the resolutions of its board of managers authorizing its
execution, delivery and performance of this Amendment and the sale of the
Oklahoma Assets, (b) a copy of its Certificate of Formation certified as of a
recent date by the Secretary of State of the State of Delaware, (c) a copy of
its limited liability company agreement as in effect on the Effective Date,
(d) a good standing certificate issued as of a recent date by the Secretary of
State of each of the States of Delaware and Oklahoma, and (e) the names, titles
and specimen signatures of its officers who are authorized to execute and
deliver this Amendment and any other documents required to be delivered by it
hereunder or under the Sale Agreement.

 

3



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

 

  5.8.

The Administrative Agent, as the SPE’s assignee, shall have received copies of
any and all consents (if any) necessary in connection with Oklahoma’s joinder to
the Sale Agreement as contemplated by this Amendment.

 

  5.9.

Each of the representations and warranties contained in Section 4 of this
Amendment shall be true and correct as of the Effective Date.

6. Miscellaneous.

6.1. GOVERNING LAW. AS TO ITS IMPACT ON EACH OF THE AGREEMENTS AMENDED HEREBY,
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SAME
LAWS THAT GOVERN SUCH AGREEMENT.

6.2. CONSENT TO JURISDICTION. EACH OF THE ORIGINATORS HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE AREEMENTS, THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH
ORIGINATOR PURSUANT TO THE SALE AGREEMENT OR THIS AMENDMENT, AND EACH ORIGINATOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE SPE (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY OF THE ORIGINATORS AGAINST THE SPE
(OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THE SALE
AGREEMENT, THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY ORIGINATOR PURSUANT TO
THE SALE AGREEMENT OR THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.

6.3. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT, THE SALE AGREEMENT, EACH OTHER TRANSACTION DOCUMENT, ANY
DOCUMENT EXECUTED BY ANY OF THE ORIGINATORS PURSUANT TO THE SALE AGREEMENT, THIS
AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

6.4. Integration; Binding Effect. This Amendment and each other Transaction
Document contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written understandings. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns (including any trustee in
bankruptcy).

 

4



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

 

6.5. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Amendment. To the fullest
extent permitted by applicable law, delivery of an executed counterpart of a
signature page of this Amendment by telefacsimile or electronic image scan
transmission (such as a “pdf” file) will be effective to the same extent as
delivery of a manually executed original counterpart of this Amendment. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.6. Reaffirmation. Except as expressly modified herby, each of the Agreements
is hereby ratified and remains unaltered and in full force and effect.

<Signature pages follow>

 

5



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CMC RECEIVABLES, INC. By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 1



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

COMMERCIAL METALS COMPANY, as an Originator and as Performance Guarantor

 

By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   VP of Finance

 

Signature Page 2



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

STRUCTURAL METALS, INC. By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 3



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

CMC STEEL FABRICATORS, INC. By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 4



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

SMI STEEL LLC By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 5



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA

 

By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 6



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

AHT, INC. By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 7



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

CMC STEEL OKLAHOMA, LLC By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 8



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

Execution Version

 

The undersigned hereby consents to the foregoing Joinder and Amendment No. 5 to
Receivables Sale Agreement as of the Effective Date:

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT

 

By:  

/s/ William P. Rutkowski

Name:   William P. Rutkowski Title:   Director

 

Signature Page 9



--------------------------------------------------------------------------------

Joinder and Amendment No. 5

 

The undersigned hereby consents to the foregoing Joinder and Amendment No. 5 to
Receivables Sale Agreement as of the Effective Date:

COÖPERATIEVE RABOBANK U.A., AS NIEUW AMSTERDAM ADMINISTRATOR

 

By:    /s/ Jennifer Vervoorn Name: Jennifer Vervoorn Title:   Director By:   
/s/ Eugen van Esveld Name: Eugen van Esveld Title:   MP

 

Signature Page 10



--------------------------------------------------------------------------------

Annex I

Exhibit II

Jurisdiction of Incorporation; Organizational Identification Number; Principal
Places of Business; Chief Executive Office; Locations of Records; Federal
Employer Identification Number; Other Names

 

Company

  

FEIN

  

Jurisdiction of
Organization

  

Organizational
ID Number

  

Principal Place of Business

  

Chief Executive Office and
Location of Records

  

Other

Names

CMC Receivables, Inc.    75-2942626    Delaware    3404428   

6565 N. MacArthur Blvd.

Suite 1036

Irving, TX 75039

  

6565 N. MacArthur Blvd.

Suite 1036

Irving, TX 75039

   N/A Commercial Metals Company    75-0725338    Delaware    406521   

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A Structural Metals, Inc.    74-1070965    Texas    9292700   

1 Steel Mill Drive

Seguin, TX 78155

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A CMC Steel Fabricators, Inc.    74-2195234    Texas    42590700   

1 Steel Mill Drive

Seguin, TX 78155

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A SMI Steel LLC    63-0860755    Alabama    095-579   

101 S. 50th Street

Birmingham, AL 35212

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A Owen Electric Steel Company of South Carolina    57-0409183    South
Carolina    N/A    310 New State Rd.
Cayce, SC 29033   

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A AHT, Inc.    23-2870775    Pennsylvania    2729876   

108 Parkway East

Pell City, AL 35125

  

6565 N. MacArthur Blvd.

Suite 800

Irving, TX 75039

   N/A CMC Steel Oklahoma, LLC    47-4781696    Delaware    5797703   

6565 N. MacArthur Blvd.

Suite 800, Irving, TX 75039

  

6565 N. MacArthur Blvd.,

Suite 800 Irving, TX 75039

   N/A

Annex I – Exhibit II